DETAILED ACTION

This office action is in response to the application filed on 12/28/2021.  Claims 1-7 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawing
The drawing submitted on 12/28/2021 is acknowledged and accepted by the examiner.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/28/2021, 01/05/2022, and 07/20/2022 have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Mohanaveeramani et al. (US Patent or PG Pub. No. 20220085731, hereinafter ‘731).	
Claim 1, ‘731 teaches a sub-module of a power converter (e.g., see [0015] [0028][0033]-[0035] [0037]-[0039] Fig. 3-6), the sub-module comprising: 
an energy storage unit (e.g., 5); 
at least one power semiconductor circuit (e.g., 6) connected, in parallel, to the energy storage unit (110) and configured with a plurality of power semiconductor switches (e.g., S1, S2) and a plurality of freewheeling diodes (e.g., D1, D2); 
an auxiliary switching element (e.g., C1) connected to the energy storage unit, turned on when a failure occurs (e.g., the fault or failure occur, see [0015] [0037]-[0039]), and thus allowing electric current from the energy storage unit to pass through (e.g., see Fig. 3-6); and 
a main switching element (e.g., C2) connected in series to an output terminal of the auxiliary switching element, arranged between two output terminals (e.g., A and B) connected to one of one or more of the power semiconductor circuits, forced to undergo an induced failure (e.g., A and B short-circuited when C2) due to application of a voltage stored in the energy storage unit (e.g., the voltage across 5) through the auxiliary switching element (e.g., the voltage across 5 applied between C2 when C1 being ON), internally short-circuited, and thus connecting the output terminals X1 and X2 to each other (e.g., see [0015] [0037]-[0039] Fig. 3-6).
Claim 2, ‘731 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein electric current that is induced with the voltage stored in the energy storage unit and is input into each of the auxiliary switching element and the main switching element is higher than rated electric current for each of the auxiliary switching element and the main switching element (e.g., when switches are On or conducting the current of C1 and C2 are higher than the transistors of the Half-bridge 6 due to the nature of the selected devices thyristors C1, C2, see [0006][0028][0033]), and when the electric current higher than rated electric current flows to each of the auxiliary switching element and the main switching element, the induced failure occurs in each of the auxiliary switching element and the main switching element (e.g., both C1 and C2, or C1-C3 are conducting, see [0028][0033]-[0035], Fig. 3-6).
Claim 3, ‘731 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the voltage, stored in the energy storage unit, which is applied to each of the auxiliary switching element and the main switching element, is higher than a rated voltage for each of the auxiliary switching element and the main switching element (e.g., when TOV occur, see [0040]), and when the voltage higher than the rated voltage is applied to the auxiliary switching element and the main switching element, the induced failure occurs in each of the auxiliary switching element and the main switching element (e.g., both C1 and C2, or C1-C3 are conducting, see [0028][0033]-[0035], Fig. 3-6).
Claim 4, ‘731 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein when the failure occurs in the sub-module, failure- causing electric current is allowed to bypass the sub-module through the output terminals X1 and X2 and the main switching element (e.g., the when failure occur the DC discharging current passing C1-C2 or C1-C3, see Fig. 3b, 4a, 4b).
Claim 5, ‘731 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the auxiliary switching element has a cathode terminal connected to the energy storage unit and an emitter terminal connected to a cathode terminal of the main switching element (e.g., the corresponding terminals or C1, C2, see Fig. 3-6).
Claim 6, ‘731 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the main switching element comprises: a press pack IGBT (PPI) semiconductor element (e.g., when switches being Presspack IGCT, see [0007][0039]).
Claim 7, ‘731 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the auxiliary switching element includes any one of a semiconductor switch, a power semiconductor switch (e.g., the thyristor C1, see Fig. 3-6), a diode, and a mechanical switch.

    PNG
    media_image1.png
    319
    263
    media_image1.png
    Greyscale


Examiner's Note:
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Zhang whose telephone number is (571) 270-1263.  The examiner can normally be reached on M-TH 8:00-5:00PM EST, Other F 8:00AM-4:00PM EST
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838